With great deference to the judgment of my brethren, I am unable to concur in this decision.
I shall not discuss the merits of the case, because in my judgment the record is not in condition that such consideration should be given by this Court. Procedural matters loom large and in my opinion should control the decision.
Of course, it is desirable that cases be disposed of on their merits, but before a case may be rightly considered and decided on its merits, there must be a regular and orderly approach to a status which permits of such decision.
All court procedure and systems of pleading are devised for the purpose of presenting the merits of cases in a manner conforming to established rules and precedents to the end that parties interested in litigation may have full and complete *Page 486 
opportunity to be heard before their rights are passed upon by a judicial tribunal. Any prescribed procedure which is not conducive to these ends is inherently defective and is based on injustice rather than justice. Nor, in our practice, can justification be given to any substantial ignoring of well-established rules of procedure, whether by common law, statute or judicial decision, which are founded in reason and which time and experience have proven to be meritorious. It is with this background that I am unable to approve certain procedural matters in this case.
The Ritchie County injunction was granted late at night without notice to the defendants and within two or three hours after the Harrison County suit had been dismissed. Why the great haste? The record does not disclose. The statute does not require notice as a preliminary to the issuance of injunctions in all instances (Code 53-5-8), but, in the light of legal history and experience the most reasonable interpretation of the statute is that notice should be given except in matters of the greatest urgency. We look in vain for anything in this record that would require us to believe that the plaintiffs' rights would probably have suffered prejudice if action on the prayer for an injunction had been delayed for a few hours to permit of the giving of notice to the defendants. There should be the greatest hesitancy on the part of trial chancellors in granting injunctions without notice.
In paragraph eighteen of the answer of Empire National Bank and Melvin G. Sperry, executors, it is averred, in substance, that in conference between counsel of the opposing parties in respect of the dismissal of the Harrison County case because of the disqualification of the judge of that circuit, and prior to such dismissal, counsel for the respondents were put in the belief that application for an injunction would not be made before another circuit court without notice to respondents; that counsel for respondents had stated in such conference that they desired to be heard fully on any subsequent application; that counsel for respondents had given their assurance to counsel for complainants that nothing would be done by their clients or on their behalf to disturb the existing status pending a hearing on complainants' application for an injunction before another circuit judge. This is sworn to by one of counsel for respondents, not upon information and *Page 487 
belief, but as a fact. These matters are in no wise met save by general replication. This answer was filed at December Rules, 1932. No general replication was actually filed, but such replication was noted in the final order of May 19, 1933. Efforts to have the motion to dissolve acted upon in the meantime had been unavailing. These situations are very unusual.
In the final decree, it is recited that the cause came on to be heard, among other things, upon affidavit of Cecil B. Highland dated December 5, 1932. This affidavit pertains to questions of fact affecting the merits of the case. There is no rule in our judicial system which permits ex parte statements of a party to a controversy to be considered as a basis of adjudication of legal controversies.
On the 19th of May, 1933, the court overruled both the motion to dissolve the temporary injunction and the demurrer to the bill. Thereupon, on motion of the complainants and against the protest of the respondents, the court required a submission of the case for decision on its merits, on the record as then made. When counsel for respondents were asked by opposing counsel why they desired that the case be not then submitted for decision on its merits, they stated that they stood on their legal rights as the same appeared from the record. In this, I am impressed, they were justified, for clearly, the defendants who had not answered were entitled to a day in which to do so or certainly to determine upon due deliberation whether they desired to answer. In my judgment, the statute does not contemplate that any defendant in a chancery cause shall be required to submit to a decision of the cause on its merits, following the overruling of his demurrer to bill, without his having opportunity to answer the allegations of the bill.
Under the statute (56-4-56) a defendant must file his answer within fifteen days after demurrer to the bill has been overruled "unless, for good cause shown, the time is enlarged by the court, or the judge thereof in vacation; and if he fail to appear and answer the bill within such fifteen days, or additional time, if any such be granted, the plaintiff shall be entitled to a decree against him for the relief prayed for therein * * *." The Revisers, in their note to this section, say that it "imposes upon a defendant the duty to answer within the *Page 488 
time specified in the statute, or suffer the burden imposed by it as a result of his default." The statute makes provision for extending the period beyond fifteen days, but makes no provision for a more limited period. Under that statute, I do not think that a trial chancellor has the right to enter a decree against a defendant, who stands upon his rights as disclosed by the record and who does not consent to such decree, immediately following the overruling of his demurrer to the bill. Granting, under the court's opinion herein, that in a proper case a shorter period than fifteen days may be fixed by the chancellor, it does not follow that there may be a complete denial of a litigant's right to answer. I cannot approve a procedure which adjudicates the rights of a litigant without giving him an opportunity to be heard in a manner contemplated by statute.
Nor am I able to justify what I conceive to be the serious and prejudicial procedural errors in this case on the theory that the chancellor could not properly have decided the case on its merits in any way other than that in which he did decide. In my judgment, such conclusion here involves the throwing to the winds of basic procedural principles which have been devised for the protection of litigants not only in this case, but in all cases. If certainty and regularity of procedure are worthwhile we should adhere to a course which is conducive to that end.
I would reverse the final decree, dissolve the injunction and remand the case for further proceedings not at variance with the basic principles of procedure herein discussed.